             Case 1:20-cv-11471-DJC Document 1 Filed 08/04/20 Page 1 of 13



UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS
-----------------------------------------------------------------------x
PAUL REIFFER                                                           :
                                                                       :
                                                                       :
                   Plaintiff,                                              Index No.: 1:20-cv-11471
                                                                       :
                                                                       :
                                                                       :
         -against-
                                                                       :
                                                                       :   COMPLAINT
 HAYWOOD KRISTIANSEN GROUP and                                         :
 BENJAMIN HAYWOOD,                                                     :   DEMAND FOR JURY TRIAL
                                                                       :
                                                                       :
                   Defendants.                                         :
                                                                       :
-----------------------------------------------------------------------x

        Plaintiff Paul Reiffer (“Mr. Reiffer”), by and through his attorneys, brings this action

against Defendant Haywood Kristiansen Group (“HKG”) and Defendant Benjamin Haywood

(“Mr. Haywood”) (collectively, “Defendants”), and alleges as follows:

                                       NATURE OF THE ACTION

        1.         This is an action for direct copyright infringement pursuant to Section 106 of the

U.S. Copyright Act, and the intentional and knowing removal or alteration of Mr. Reiffer’s

copyright management information (“CMI”) and provision of false CMI without authorization

pursuant to Sections 1202(a) and (b) of the U.S. Copyright Act. Plaintiff Reiffer brings this action

in response to the unauthorized use of Mr. Reiffer’s original, copyrighted photograph, by

Defendants.

        2.         Plaintiff Reiffer is an award-winning professional photographer based out of the

United Kingdom. Mr. Reiffer’s photography has been featured in international and national

publications, exhibited worldwide, and is regularly sought after for use by private, public, and non-

profit entities.



                                                         1
            Case 1:20-cv-11471-DJC Document 1 Filed 08/04/20 Page 2 of 13



       3.       In 2018, Mr. Reiffer created a photograph depicting the Boston, Massachusetts

cityscape. Mr. Reiffer registered the copyright in said photograph with the U.S. Copyright Office

in 2018 and is the sole owner of the photograph’s copyright. Mr. Reiffer published the photograph

on his website, www.paulreiffer.com, thereby providing access to the photograph to the general

public, with a watermark embedded in the photograph reading “© paulreiffer.com” and

accompanied by the following copyright notice: “All site content © Paul Reiffer 2020 and may

not be used without permission. . . . All rights reserved.”

       4.       Upon information and belief, HKG is a Massachusetts-based company that

provides real estate agency services, including but not limited to brokerage, marketing, and

consulting.

       5.       Upon information and belief, Mr. Haywood is a co-founder of HKG, and directly

controls and financially benefits directly from the operations and activities conducted by HKG,

and who boasts to having conducted over 200 luxury rental real estate deals worth over $175

million in sales, and claims to also be a developer of real estate properties.

       6.       HKG      markets    its    services    to     consumers    through   its   website,

www.haywoodkristiansengroup.com. On its website is a “Buy | Sell” webpage. Within the “Buy

| Sell” webpage, there is a subpage titled “Midtown,” which contains quarterly statistics of real

estate activity in the Midtown area of Boston, Massachusetts.

       7.       Within this webpage, a verbatim copy of Mr. Reiffer’s photograph was featured as

of June 1, 2020.

       8.       At the time of the display and distribution of the photograph on the foregoing

website, Mr. Reiffer had not granted Defendants, or any other affiliated persons or entities, any

license or permission to copy, display, or otherwise use the photograph for any purpose.




                                                  2
            Case 1:20-cv-11471-DJC Document 1 Filed 08/04/20 Page 3 of 13



       9.       In addition to this unauthorized use, the copy of the photograph appearing on the

foregoing webpage did not include any identification of Mr. Reiffer as the author, had removed

Mr. Reiffer’s watermark and copyright notice attributing his authorship and ownership, and bore

a copyright notice identifying HKG as the copyright owner of the webpage, suggesting to the

general public that it, not Mr. Reiffer, owns the copyright in Mr. Reiffer’s displayed photograph.

       10.      Like many commercial photographers, Mr. Reiffer’s livelihood largely depends on

revenue generated by licensing his original works for reproduction, distribution, and public

display. With respect to the photograph, the Defendants’ collective actions have deprived Mr.

Reiffer of such revenue and have caused Mr. Reiffer significant monetary harm. Mr. Reiffer brings

this action to recover the damages incurred as a result of Defendants’ unlawful acts.

                                            PARTIES

       11.      Plaintiff Reiffer is a citizen and domiciliary of the United Kingdom.

       12.      Defendant HKG is a Massachusetts company, engaged in the business of real estate

services within Massachusetts, with its principal place of business and headquarters located at 535

Boylston Street, Boston, Massachusetts 02116. Upon information and belief, Defendant HKG is

an unregistered business entity.

       13.      Upon information and belief, Defendant Haywood is domiciled in the South Boston

neighborhood of Boston, in the Commonwealth of Massachusetts.

                                   JURISDICTION AND VENUE

       14.      This action arises under the U.S. Copyright Act, 17 U.S.C. § 101, et seq. This Court

therefore has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1338(a).




                                                 3
          Case 1:20-cv-11471-DJC Document 1 Filed 08/04/20 Page 4 of 13



       15.     The Court has personal jurisdiction over Defendant HKG because it has its

principal place of business headquartered in, and upon information and belief transacts a

significant amount of business in, the Commonwealth of Massachusetts.

       16.     The Court has personal jurisdiction over Defendant Haywood because, upon

information and belief, he is domiciled in the Commonwealth of Massachusetts, and because he

runs and operates Defendant HKG in Massachusetts.

       17.     Venue is proper in this District pursuant to 28 U.S.C. § 1391.

       18.     Venue is also proper in this District pursuant to 28 U.S.C. § 1400(a) because

Defendants reside and can be found in this District.

                                    BACKGROUND FACTS

       19.     Based out of the United Kingdom, Mr. Reiffer is a professional photographer who

has dedicated his life to creating superior quality photography, primarily focusing on the depiction

of landscapes and cityscapes. Mr. Reiffer’s photography has been featured in promotional

materials within an array of sectors and industries, including by prominent entities such as the U.S.

National Park Service, National Geographic magazine, Ford automobiles, Hyatt hotels, and

Yahoo! web services. Mr. Reiffer’s technical expertise is regularly called upon for editorial

features by luxury travel and adventure brands, as well as by prominent national and international

publications. Mr. Reiffer’s photography has been featured in exhibitions worldwide, including

iconic locations such as Times Square in New York and the Houses of Parliament in London. Mr.

Reiffer has won numerous awards for his photography, including but not limited to the

UN/UNESCO “International Year of Light.”

       20.     Mr. Reiffer has incurred substantial risk in order to obtain the photography that is

so demanded of him. Mr. Reiffer’s photography is particularly sought after because it captures




                                                 4
         Case 1:20-cv-11471-DJC Document 1 Filed 08/04/20 Page 5 of 13



unique scenes of beauty that are otherwise challenging to obtain without extreme financial

expense, heightened exposure to personal injury, and unwavering personal dedication. Mr.

Reiffer’s talent and skill is therefore unparalleled as an artist, and Mr. Reiffer has invested an

enormous amount of both personal labor and financial expense in order to achieve his success.

       21.     In addition, Mr. Reiffer serves as one of only three hardware ambassadors

worldwide to the high-end digital photography equipment company Phase One. Specifically, in

creating his works, including the photograph described further below, Mr. Reiffer uses the highest

resolution 151 megapixel digital backs along with a Phase One XF iQ4 150 MP camera system

and high-quality camera lenses, valued in total at approximately $70,000. As a result, his

photographic works are of the highest quality available.

       22.     When Mr. Reiffer’s photography is requested for use, Mr. Reiffer charges clients

licensing fees, and licenses his photographs for use by such clients according to the limitations

specified under license agreements. These license agreements are the primary means by which

Mr. Reiffer authorizes third party usage of his photography, and are the primary means by which

Mr. Reiffer generates income for himself. Mr. Reiffer also uploads his photographs onto his

website, and offers copies of them for sale.

       23.     Mr. Reiffer is the sole author and owner of the copyright in a 2018 photograph

depicting the Boston, Massachusetts cityscape (the “Photograph”). The Photograph is registered

in the U.S. Copyright Office, Reg. No. VA 2-125-411, with an effective date of November 2, 2018.

Attached hereto as Exhibit A is a copy of the Photograph as published by Mr. Reiffer on his

website, www.paulreiffer.com, including a watermark embedded in the Photograph reading “©

paulreiffer.com” and accompanied by the following copyright notice: “All site content © Paul




                                                5
          Case 1:20-cv-11471-DJC Document 1 Filed 08/04/20 Page 6 of 13



Reiffer 2020. . . . All rights reserved.” Ex. A, at 1, 6, 13. Attached hereto as Exhibit B is a copy

of the Certificate of Registration for the Photograph.

       24.     Defendant HKG is a Massachusetts-based company, with its headquarters located

in Boston, Massachusetts that provides real estate agency services, including but not limited to

brokerage, marketing, and consulting.

       25.     Upon information and belief, Defendant Haywood is a co-founder of HKG, and

directly controls and receives financial benefit from the operations and activities conducted by

HKG, including from the advertising on HKG’s website, where he boasts of having concluded

over $175 million in real estate sales.

       26.     HKG          markets       its        business      through        its      website,

www.haywoodkristiansengroup.com. On its website is a “Buy | Sell” page. Within the “Buy |

Sell” page, there is a subpage titled “Midtown,” which contains quarterly statistics of real estate

activity in the Midtown area of Boston, Massachusetts.

       27.     The HKG webpage also includes photographs to attract prospective consumer

interest to the information contained within the page, and to advertise HKG’s business services

benefitting HKG and Haywood directly.

       28.     In 2019, Defendants published a verbatim copy of the Photograph on their

webpage. At the time of the publication of the Photograph on the aforementioned webpage,

Defendants had not requested authorization from Mr. Reiffer for use of the Photograph, and Mr.

Reiffer had not granted Defendants, or any other affiliated persons or entities, any license or

permission to copy, display, or otherwise use the Photograph for any purpose. Attached hereto as

Exhibit C is a PDF printout of Defendants’ webpage featuring the Photograph. See Ex. C, at 1.




                                                 6
         Case 1:20-cv-11471-DJC Document 1 Filed 08/04/20 Page 7 of 13



       29.     Prior to Defendants’ unauthorized use of the Photograph, Mr. Reiffer embedded

within the Photograph a watermark attributing copyright ownership to himself, and in addition

placed an unambiguous and readily apparent copyright notice on his webpage identifying his

ownership of the copyright in the Photograph. These copyright notices constitute CMI as defined

under 17 U.S.C. § 1202.

       30.     Prior to its publication by Defendants, the Photograph was stripped of Mr. Reiffer’s

CMI by Defendants or their agents, namely the embedded watermark and the separate copyright

notice clearly attributing copyright ownership of the Photograph to Mr. Reiffer.

       31.     At the time of Mr. Reiffer’s discovery of Defendants’ infringing use of the

Photograph, the webpage did not include any identification of Mr. Reiffer as the author or owner

of the Photograph, the copyright notices attributing Mr. Reiffer’s authorship and ownership of the

Photograph were removed, and Defendants or their agents supplanted a copyright notice at the

bottom of the webpage identifying HKG as the copyright owner, suggesting erroneously that HKG,

not Mr. Reiffer, owns the copyright in the Photograph. See Ex. C, at 2.

       32.     Upon information and belief, Defendants or their agents are responsible for

stripping the Photograph of Mr. Reiffer’s CMI and subsequently placing a copyright notice

attributing ownership to HKG on its webpage, enabling downstream misattribution and

infringement of the Photograph by Defendants and other third parties.

       33.     Defendant Haywood directly controls and financially benefits from Defendant

HKG’s website and has directly and financially benefitted from the unauthorized use of Mr.

Reiffer’s work on the website. In particular, Defendant Haywood boasts of making millions of

dollars of real estate sales in the Boston metropolitan area on various social media and Internet




                                                7
          Case 1:20-cv-11471-DJC Document 1 Filed 08/04/20 Page 8 of 13



sites. Upon information and belief, Mr. Haywood has achieved that revenue through his operation

of HKG, his control over HKG, and through the advertising on HKG’s website.

       34.       In or around April 2020, Mr. Reiffer became aware of Defendants’ unauthorized

use of the Photograph in connection with the promotion of Defendants’ business. Mr. Reiffer,

through his counsel, sent Defendants a cease and desist demand letter containing a settlement

proposal, dated June 1, 2020.

       35.       Despite receipt of this letter and numerous attempts by Mr. Reiffer’s counsel to

negotiate a settlement in good faith, Defendants have repeatedly refused to engage in any

legitimate effort to settle the matter. Defendants’ actions in this respect demonstrate that they

possess actual knowledge of Mr. Reiffer’s copyright ownership in the Photograph, but nonetheless

are willfully disregarding Mr. Reiffer’s lawful and proprietary interests, in favor of their own

personal gain.

                                  FIRST CLAIM FOR RELIEF

                     Direct Copyright Infringement, 17 U.S.C. § 101, et seq.
                                    Against All Defendants

       36.       Plaintiff Reiffer incorporates by reference and re-alleges the allegations contained

in Paragraphs 1 through 35, inclusive, as though fully set forth herein.

       37.       The Photograph is an original copyrightable work. Mr. Reiffer has complied in all

respects with 17 U.S.C. § 101, et seq., secured the exclusive rights in and ownership of the

Photograph, and has filed his copyright registration for the Photograph with the U.S. Copyright

Office in accordance with its rules and regulations. Mr. Reiffer has received, and the Photograph

has been assigned as, Registration No. VA 2-125-411, with an effective date of November 2, 2018,

certifying his compliance with all applicable formalities of the U.S. Copyright Office. See Ex. B.




                                                  8
          Case 1:20-cv-11471-DJC Document 1 Filed 08/04/20 Page 9 of 13



       38.     By the actions alleged above, Defendants have infringed Mr. Reiffer’s copyright in

the Photograph by reproduction, public display, and distribution of the same, without Mr. Reiffer’s

authorization and without a license.

       39.     Defendants have done so willfully and intentionally, with full knowledge of Mr.

Reiffer’s copyright, and in conscious disregard for Mr. Reiffer’s exclusive rights in the

Photograph.

       40.     As a direct and proximate result of the copyright infringement detailed herein, Mr.

Reiffer has been and continues to be damaged in an amount unknown at present and to be

determined at trial.

       41.     As a direct and proximate result of the copyright infringement detailed herein,

Defendants have gained and/or will gain substantial profits as a result of their infringement in an

amount presently unknown and to be determined at trial.

       42.     Mr. Reiffer is entitled to recover his actual damages and any additional profits of

Defendants not calculated in the computation of his actual damages in an amount to be determined

at trial, pursuant to 17 U.S.C. §§ 504(a)(1) and (b).

       43.     In the alternative and at his election, due to Defendants’ acts of willful

infringement, Mr. Reiffer is entitled to seek maximum statutory damages for Defendants’

infringing acts in the amount of up to $150,000, pursuant to 17 U.S.C. § 504(c).

       44.     To the extent such infringement persists, Mr. Reiffer has no adequate remedy at

law to protect his rights in the Photograph and to prevent Defendants from continuing to infringe

the Photograph and injure Mr. Reiffer, and Mr. Reiffer will continue to suffer irreparable injury

from Defendants’ conduct as alleged.




                                                  9
         Case 1:20-cv-11471-DJC Document 1 Filed 08/04/20 Page 10 of 13



       45.       As a direct and proximate result of the copyright infringement detailed herein, Mr.

Reiffer is entitled to preliminary and permanent injunctive relief enjoining and restraining

Defendants from infringing his copyright, pursuant to 17 U.S.C. § 502.

       46.       In addition, Mr. Reiffer is entitled to his full costs, including reasonable attorneys’

fees, pursuant to 17 U.S.C. § 505.

                                 SECOND CLAIM FOR RELIEF

 Provision and Distribution of False Copyright Management Information and Removal or
                    Alteration of Copyright Management Information,
             Digital Millennium Copyright Act, 17 U.S.C. §§ 1202(a) and (b)
                                  Against All Defendants

       47.       Plaintiff Reiffer incorporates by reference and realleges the allegations contained

in Paragraphs 1 through 46, inclusive, as though fully set forth herein.

       48.       Plaintiff Reiffer included, on his website containing the Photograph, a copyright

notice clearly indicating his ownership of the copyright in the Photograph, and embedded a

watermark within the Photograph clearly indicating his copyright ownership.

       49.       The copyright notice and the watermark both constitute CMI as defined under 17

U.S.C. § 1202.

       50.       Upon information and belief, Defendants or their agents intentionally removed or

altered Mr. Reiffer’s watermark and separate copyright notice for the Photograph, without

authorization from Mr. Reiffer or the law.

       51.       Upon information and belief, Defendants distributed, publicly displayed, and

widely disseminated the Photograph, with knowledge (by Defendants or their agents) that the

Photograph had been stripped of Mr. Reiffer’s CMI (i.e., his watermark and separate copyright

notice), without authorization from Mr. Reiffer or the law.




                                                   10
         Case 1:20-cv-11471-DJC Document 1 Filed 08/04/20 Page 11 of 13



       52.     Defendants or their agents have committed the acts described in Paragraphs 50

and/or 51 knowing, or, having reasonable grounds to know, that such acts will induce, enable,

facilitate, or conceal an infringement of Mr. Reiffer’s copyright in the Photograph.

       53.     Defendants, in their unauthorized usage of the Photograph, simultaneously

knowingly put a copyright notice at the bottom of their webpage indicating their ownership of the

webpage and its contents, suggesting erroneously their ownership of the Photograph displayed,

and thus knowingly or intentionally (either directly or via Defendants’ agents) provided and

distributed false CMI in connection with the Photograph.

       54.     Upon information and belief, Defendants or their agents did so with knowledge that

the Photograph had been stripped of its copyright notice and watermark, without authorization

from Mr. Reiffer or the law, and that a display of their own copyright ownership of the webpage

wrongfully suggested that they were the lawful copyright owner of the Photograph.

       55.     Defendants or their agents committed the acts described in Paragraphs 53 and/or 54

above knowingly and with the intent to induce, enable, facilitate, or conceal an act of copyright

infringement of the Photograph.

       56.     Mr. Reiffer has suffered actual damages as a result of the acts complained of herein

in an amount unknown at present and to be determined at trial.

       57.     Defendants have gained profits that are attributable to the acts complained of herein

in an amount unknown at present and to be determined at trial.

       58.     Mr. Reiffer is entitled to recover from Defendants his actual damages and any

additional profits not taken into account in computing his actual damages, pursuant to 17 U.S.C. §

1203(c)(2).




                                                11
         Case 1:20-cv-11471-DJC Document 1 Filed 08/04/20 Page 12 of 13



       59.      In the alternative, and at his election, Mr. Reiffer is entitled to recover from

Defendants, for each and every violation of 17 U.S.C. §§ 1202(a) and (b), the extent of which is

unknown at present and which will be proven at trial, maximum statutory damages in the amount

of $25,000 per violation pursuant to 17 U.S.C. § 1203(c)(3)(B).

       60.      To the extent that the acts complained of herein persist, Mr. Reiffer will continue

to suffer irreparable harm, and is entitled to preliminary and permanent injunctive relief to prevent

or restrain further violations by Defendants of 17 U.S.C. §§ 1202(a) and (b), pursuant to 17 U.S.C.

§ 1203(b)(1).

       61.      Mr. Reiffer is entitled to recover his costs from Defendants pursuant to 17 U.S.C.

§ 1203(b)(4).

       62.      Mr. Reiffer is further entitled to recover his reasonable attorneys’ fees from

Defendants pursuant to 17 U.S.C. § 1203(b)(5).

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Paul Reiffer prays for judgment in his favor and against

Defendants as follows:

       (a)      For a preliminary and permanent injunction enjoining Defendants, their respective

members, officers, principals, shareholders, agents, servants, employees, attorneys, successors,

and assigns; their divisions, such divisions’ respective members, officers, principals, shareholders,

agents, servants, employees, attorneys, successors, and assigns; and those in privity with or in

active concert or participation with any of them who receive actual notice of the judgment by

personal service or otherwise, from any further acts of copyright infringement, alteration or

removal of CMI, and the provision and/or distribution of false CMI;

       (b)      For an award of monetary damages in an amount to be proven at trial;




                                                 12
         Case 1:20-cv-11471-DJC Document 1 Filed 08/04/20 Page 13 of 13



        (c)     For costs of this lawsuit;

        (d)     For reasonable attorneys’ fees;

        (e)     For interest as allowed by law; and

        (f)     For such other relief as the Court deems just and proper.

                                  DEMAND FOR JURY TRIAL


        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff Reiffer hereby

demands a trial by jury for all issues so triable in this case.



Dated: August 4, 2020                                   Respectfully submitted,

                                                        LEICHTMAN LAW PLLC

                                                  By:     /s/ Matthew McFarlane

                                                         Matthew McFarlane (BBO# 568860)
                                                         228 East 45th Street, Suite 605
                                                         New York, New York 10017
                                                         Tel: (212) 419-5210
                                                         mmcfarlane@leichtmanlaw.com

                                                         Attorneys for Plaintiff Paul Reiffer




                                                   13
